Title: To George Washington from William Booker, 15 May 1799
From: Booker, William
To: Washington, George



Sir
Richmond 15 May 1799

Your letter of the 6 Inst. I duly receivd, and agreably to promise I Expect to be at Mount Vernon in the Early part of June.
I Should have answerd you respecting Mr Roberts before this, but Waited to Get the best Information. I hear he resides in the town of petersburg and has for some time Quit the Milling Buiseness and has become Such a Sott that he is by No Means fit for buisiness. Instead of his being reclaimd I am told he is much worse.
I Expect to go to petersburg in a few days, and will be Very particular in Inquiring about his Conduct, and will relate the particulars to you as soon as I return, although I believe the Information I have had to be Correct.
Should you wish any Inquiry to be made about any one Else, or Indeed about any thing that I can be of any Service to you, I will with pleasure Execute it. I am your Obt Sert

Wm Booker

